Citation Nr: 0411873	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-20 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from August 1948 to August 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for emphysema.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

?	The veteran must be scheduled for an examination to 
determine the nature likely etiology of his lung 
disability.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for a VA physical 
examination.

An examination or opinion is necessary to make a decision on 
this claim since the evidence of record demonstrates that the 
veteran has a current lung disorder, and was treated in 
service for a lung disorder.  Regarding the etiology of any 
lung disorders found, the examiner should offer an opinion as 
to whether any such disorder is the result of the pneumonia 
for which the veteran was treated in August and September 
1949.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran must be scheduled for a VA physical 
examination to determine the nature and likely etiology 
of his lung disorder.  The claims folder, to include all 
evidence added to the record and a copy of this REMAND 
should be made available to the examiner in conjunction 
with the examination.  The examiner should determine the 
nature and likely etiology of any lung disorder.  All 
opinions expressed should be supported by reference to 
pertinent evidence and should include responses to the 
following questions regarding the veteran's lungs:

a.  Provide diagnoses of all disorders of the veteran's 
lungs.

b.  For all disorders identified in (a), state as 
precisely as possible the time of onset of such 
disorders.

c.  The examiner should specifically state whether it is 
at least as likely as not that any lung disorders 
identified in question (a) are related to the illness 
for which the veteran was treated in service in August 
and September 1949.

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the claim 
should be readjudicated.  In the event that 
the claim is not resolved to the satisfaction 
of the veteran, he should be furnished a 
Supplemental Statement of the Case regarding 
service connection for a lung disorder that 
includes all additional applicable laws and 
regulations, and the reason for the decision.  
The veteran must be given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




